Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is responsive to the amendment filed 6/1/2021. Applicant amended claims 1 - 2, 7, 10; claims 1 – 20 are pending in this application.

Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but is moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claim 11, applicant argues regarding US Patent to Jones (4,132,267), “the second half of the shear blade 36 of Jones cannot be considered to be positioned between the first half of the shear blade 36 of Jones and the shoulder 44 of Jones along an axis.” Examiner respectfully disagrees.
Claim 11 requires “a first blade section” and “a second blade section” extending from the main body and offset vertically from each other, further the claim requires “a third blade section” that is positioned vertically between the between the first and second blade sections vertically and laterally offset from the second blade section. Examiner notes, the third blade section does not need to extend from the main body. Examiner further notes the claim requires only “section” examiner is interpreting the term “section” as per the ordinary and customary meaning of the term to mean a part that along with other parts (sections) make a blade. 
Examiner maintains Jones discloses a first blade section (36, Fig. 4) – examiner is interpreting the half section that is on one side of the vertical axis – to meet this limitation. Examiner notes the section 44 disclosed by Jones comprises a lower part and an upper part that meet to form a convex section as clearly shown in figure 2. Jones discloses a second blade section (44, Fig. 4) – examiner is interpreting the lower part of the half section that is on the side below the first blade section – to meet this limitation. Further, Examiner is interpreting the other half of element 44 – the upper half of this section - to meet the 
Applicant further argues, “Examiner merely referenced these components of Jones and did not provide any evidence of record or reasoned rationale to support the contention that the other half of the shear blade 36 of Jones includes these features.” Examiner respectfully disagrees. 37 CFR §1.104 (c) (2) requires [i]n rejecting claims for want of novelty or for obviousness, the examiner must cite the best references at his or her command. When a reference is complex or shows or describes inventions other than that claimed by the applicant, the particular part relied on must be designated as nearly as practicable. The pertinence of each reference, if not apparent, must be clearly explained and each rejected claim specified. Examiner maintains the office action mailed 3/4/2021 makes apparent to a person having ordinary skill in the art sufficient information about the elements meeting the claim limitations.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 – 12, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent to Jones (4,132,267).
Regarding claim 11, Jones discloses shear ram (24, Fig. 2) for a blowout preventer (BOP), the shear ram comprising a main body, a first blade section extending from the main body – examiner is interpreting one half of the cutting surface 36 to meet this limitation, a second blade section (44, Fig. 2) (examiner is interpreting only section of element 44 beneath the element “first blade section”,  examiner 
Regarding claim 12, examiner is interpreting the extension of the cutting surface 36 disclosed by Jones to meet this limitation.
Regarding claim 16, Jones discloses the third blade section comprises a first inner blade surface facing the space beneath the second half of cutting edge 36, the first blade section comprises a second inner blade surface facing the space beneath the first half of cutting edge 36 , the shear ram comprises a groove (42, Fig. 2) formed across the first inner blade surface and the second inner blade surface to a lateral edge (of the ram) of the first blade section, and the groove is configured to receive a seal element (40, Fig. 2).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 102 (a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US Patent to Springett et al. (8,066,070) in view of US Patent to Ruth (998,400).
Regarding claim 1, Springett et al. disclose a blowout preventer (BOP) (Fig. 1A) comprising a main body (12, Fig. 1A) comprising a bore (14, Fig. 1A) extending there through along a vertical axis and a cavity intersecting the bore, and a pair of axially opposed shear rams (24, 26, Fig. 40 configured to move through the cavity toward the bore to shear a tubular (D, Fig. 1A) located in the bore, wherein the 
The rams disclosed by Springett et al. are identical, in case it is argued that the reference does not disclose an identical pair of rams, Ruth teaches a pair of identical gates (Lines 99 -102), therefore a person having ordinary skill in the art would adapt the identical elements sealing a vertical bore in a gas or oil well application teaching of Ruth to the rams disclosed by Springett et al. to increase manufacturing efficiency and reduce cost.

Allowable Subject Matter
Claims 18 – 20 are allowed.
Regarding claim 17, examiner is interpreting the limitation “a curved profile” to the profile of the blade in the plan view as shown in figure 6 of the application.
Claim 2 – 10, 13 – 15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571)270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
Mary McManmon can be reached at (571)272-6007, Craig Schneider can be reached at (571)272-3607 and Ken Rinehart can be reached (571)272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753